Brief Stricken and Order filed September 25, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00578-CV
                                    ____________

                    IN THE INTEREST OF C.W., A CHILD


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 89737-F

                                      ORDER

      Appellant’s brief discloses the names of the parents at issue in this parental-
rights termination case. The minor’s identity may be ascertainable from the parents’
names. The court may order that a minor’s parent or other family member be
identified only by an alias if necessary to protect a minor’s identity. Tex. R. App. P.
9.8(b)(1)(B).

      Accordingly, the court orders as follows:

          1. Appellant’s brief, filed September 24, 2018, is STRICKEN.

          2. To protect the identity of the child at issue in this case, the child’s
             parents and other family members must be identified only by an alias.
   Tex. R. App. P. 9.8(b)(1)(B).

3. Appellant shall file a brief that complies with Rule 9.8(b)(1) and this
   order by October 8, 2018.

4. If appellant does not file a brief as required by this order, appellant’s
   counsel may be required to show cause why she should not be held in
   contempt of court. In addition, the court may require appointment of
   new counsel due to the failure to timely file appellant’s brief.



                         PER CURIAM